                                                                        HH1 of 2
Case 0:16-cv-62942-WPD Document 364 Entered on FLSD Docket 08/27/2020 Page
                 Case: 19-11652 Date Filed:
                                     (1 of 2)
                                            08/27/2020 Page: 1 of 1
                                                                                  Aug 27, 2020
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT                                                  MIAMI


                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303

  David J. Smith                                                                    For rules and forms visit
  Clerk of Court                                                                    www.ca11.uscourts.gov


                                           August 27, 2020

   Clerk - Southern District of Florida
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 19-11652-HH
   Case Style: Kerry Roth v. GEICO General Insurance Co.
   District Court Docket No: 0:16-cv-62942-WPD

   LIMITED REMAND

   Enclosed is a copy of an order remanding the referenced appeal for further proceedings.
   JURISDICTION OF THIS APPEAL IS BEING RETAINED BY THE ELEVENTH CIRCUIT.

   This case will be held in abeyance and monitored in the Eleventh Circuit pending disposition of
   remand proceedings in your court.

   Upon completion of remand proceedings, please promptly send a copy of the ORDER ON
   REMAND to this court.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Christopher Bergquist, HH
   Phone #: 404-335-6169

                                                            CLK-3 DC Letter with Ltd Remand order
Case 0:16-cv-62942-WPD Document 364 Entered on FLSD Docket 08/27/2020 Page 2 of 2
                 Case: 19-11652 Date Filed:
                                     (2 of 2)
                                            08/27/2020 Page: 1 of 1


                              IN THE UNITED STATES COURT OF APPEALS

                                    FOR THE ELEVENTH CIRCUIT
                                      ________________________

                                          No. 19-11652-HH
                                      ________________________

   KERRY ROTH,
   on behalf of herself and all others similarly situated,

                                                                                 Plaintiff - Appellee,

                                                   versus

   GEICO GENERAL INSURANCE COMPANY,

                                                                              Defendant - Appellant,

   GOVERNMENT EMPLOYEES INSURANCE COMPANY, et al.,

                                                                                         Defendants.
                                      ________________________

                              Appeal from the United States District Court
                                  for the Southern District of Florida
                                    ________________________


   Before: MARTIN and NEWSOM, Circuit Judges.

   BY THE COURT:

           The “Joint Motion for Continued Stay and Limited Remand Pursuant to Fed. R. Civ. P.

   12.1(b)” is GRANTED. This appeal is REMANDED on a limited basis for further proceedings

   regarding the settlement reached between the parties.

           This appeal is STAYED pending completion of the proceedings on limited remand.

           The parties are DIRECTED to file a joint status report regarding the proceedings on limited

   remand within 60 days of entry of this Order and every 60 days thereafter until the settlement is

   finalized.
